           Case 1:20-cv-11547-DJC Document 3 Filed 08/19/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                                    )                 CIVIL ACTION
In the matter of                                    )                 No.: 1:20-CV-11547-DJC
LET VESSELS, LLC, as Owner of and ELLEN             )
W, LLC as bareboat charterer of                     )
The F/V LADY BRITTANY (O.N. 1123286),               )
a 104’ clam fishing vessel, for Exoneration from or )
Limitation of Liability.                            )                 IN ADMIRALTY
__________________________________________)

                     PLAINTIFF’S MOTION FOR ORDER DIRECTING
                    ISSUANCE OF NOTICE AND RESTRAINING SUITS

       Now comes the Plaintiffs, Let Vessels, LLC (“Let”), as owner of and Ellen W, LLC

(“Ellen”) as bareboat charterer of the F/V LADY BRITTANY (O.N. 1123286), by and through

their undersigned counsel, and respectfully moves this Honorable Court for an Order directing

issuance of Notice to Claimants and restraining all actions outside the proceedings herein.

       The Plaintiffs submit the foregoing pursuant to Rule F(3) and (4) of the Supplemental

Rules for Certain Admiralty and Maritime Claims and according to local practice before the

United States District Court for the District of Massachusetts. Rule F(3) states that upon

compliance by the vessel owner with the requirements of Rule F(1), all claims and proceedings

against the owner or his vessel with respect to the subject collision shall cease.

       On August 17, 2020, the Plaintiffs filed their Complaint with the Stipulation re Security

for Value of his interest in F/V LADY BRITTANY in compliance with Rule F(1). As further

provided by Rule F(3), and on application of the Plaintiffs, this Honorable Court shall enjoin the

further prosecution of any action or proceeding against the Plaintiffs or their vessel with respect

to any claim subject to limitation in this action.

       Additionally, and as required by Rule F(4), the Plaintiffs also seek this Honorable Court’s



                                                     1
          Case 1:20-cv-11547-DJC Document 3 Filed 08/19/20 Page 2 of 2



issuance of notice to all persons asserting claims against the Plaintiffs with respect to the subject

loss, admonishing them to file their respective claims with the clerk of this Court and to

serve said claim on the Plaintiff’s undersigned attorneys on or before Friday, October 30, 2020.

       The Plaintiffs attache herewith his proposed Order Directing Issuance of Notice and

Restraining Suits as Exhibit A and Notice of Complaint for Exoneration from or Limitation of

Liability as Exhibit B.

       WHEREFORE, the Plaintiff, Plaintiffs, Let Vessels, LLC (“Let”), as owner of and Ellen

W, LLC (“Ellen”) as bareboat charterer of the F/V LADY BRITTANY (O.N. 1123286), prays

that their Motion be allowed and that the Order issue forthwith.




                                                          Respectfully submitted,
                                                          LET VESSELS, LLC and
                                                          ELLEN W, LLC,
                                                          By their counsel,


                                                          /s/David S. Smith
                                                          David S. Smith, Esq.
                                                          BBO No.: 634865
                                                          FARRELL SMITH O’CONNELL
                                                          Aarsheim Aprans, LLP
                                                          27 Congress Street, Suite 109
                                                          Salem, Massachusetts 01970
                                                          978-744-8918 (Tel)
                                                          978-666-0383 (Fax)
                                                          dsmith@fsofirm.com




                                                  2
